Filed with the Securities and Exchange Commission on June 26, 2007 1933 Act Registration File No.33-12213 1940 Act File No. 811-05037 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 285 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 286 [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(414) 765-5348 Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul, Hastings, Janofsky & Walker LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On June 29, 2007 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. [TCM LOGO] PROSPECTUS TCM Small Cap Growth Fund TCM Small-Mid Cap Growth Fund June 29, 2007 The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. TCM Small Cap Growth Fund TCM Small-Mid Cap Growth Fund The TCM Small Cap Growth Fund (the “Small Cap Fund”) and the TCM Small-Mid Cap Growth Fund (the “Small-Mid Cap Fund”) (each a “Fund” and collectively, the “Funds”) are mutual funds that seek long-term capital appreciation.The Small Cap Fund will invest primarily in small capitalization companies and the Small-Mid Cap Fund will invest primarily in companies with small to medium market capitalizations.The Small Cap Fund is closed to investments by most new shareholders.Please see the “How to Purchase Shares” section below for additional information. Tygh Capital Management, Inc. (the “Advisor”) is the investment advisor to the Funds.The Fundsare series of Professionally Managed Portfolios (the “Trust”).The Funds do not hold themselves out as related to any other series of the Trust for purposes of investment and investor services, nor do they share the same investment advisor with any other series. Table of Contents AN OVERVIEW OF THE FUNDS 2 PERFORMANCE 4 FEES AND EXPENSES 5 INVESTMENT OBJECTIVE 6 PRINCIPAL INVESTMENT STRATEGIES 6 PRINCIPAL RISKS OF INVESTING IN THE FUNDS 8 PORTFOLIO HOLDINGS INFORMATION 10 MANAGEMENT OF THE FUNDS 10 SHAREHOLDER INFORMATION 12 DISTRIBUTIONS AND TAXES 21 SERVICE FEES 22 FINANCIAL HIGHLIGHTS 23 PRIVACY NOTICE 24 This Prospectus sets forth basic information about the Funds that you should know before investing.It should be read and retained for future reference. AN OVERVIEW OF THE FUNDS What is the Investment Objective of the Funds? Each Fund’s investment objective is to seek long-term capital appreciation. What are the Funds’ Principal Investment Strategies? Under normal market conditions, the Small Cap Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in stocks of small capitalization companies, and the Small-Mid Cap Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in stocks of small to medium capitalization companies.Most of the assets of each Fund will be invested in U.S. common stocks the Advisor expects will experience long-term, above-average, earnings growth.The Funds may also invest in securities convertible into or exercisable for stock, certain derivative investments, and American Depositary Receipts (“ADRs”).The Funds may also invest in equity securities of foreign issuers when consistent with their investment objective.Each Fund may at times invest a significant portion of its assets (greater than 25%) in stocks of technology companies, representing various unrelated technology industries.In selecting investments for a Fund, the Advisor focuses on companies with the potential for superior earnings growth and sustainable valuations based on fundamental research and analysis. What are the Principal Risks of Investing in the Funds? There is the risk that you could lose money on your investment in a Fund.The following risks could affect the value of your investment: ●The stock market declines or stocks in a Fund’s portfolio may not increase their earnings at the rate anticipated; ●Growth stocks fall out of favor with investors; ●Securities of smaller and medium size companies involve greater risk than investing in larger more established companies; ●Technology stocks may be particularly volatile and entail greater risks than other types of investments; and/or ●Foreign securities involve additional risks, including currency-rate fluctuations, political and economic instability, differences in financial reporting standards, and less-strict regulation of securities markets. 2 Who may want to Invest in the Funds? The Funds may be appropriate for investors who: ●Are pursuing a long-term goal such as retirement; ●Want to add an equity investment with growth potential to their investment portfolio; and ●Understand and can bear the risks of investing in smaller and medium size companies. The Small Cap Fund is closed to investments by most new shareholders.Please see the “How to Purchase Shares” section below for additional information. The Funds may not be appropriate for investors who: ●Need regular income; ●Are pursuing a short-term goal; or ●Are unable to bear the volatility and risks inherent in investing in small and medium capitalization stocks. 3 PERFORMANCE Small Cap Fund The following performance information indicates some of the risks of investing in the Small Cap Fund by comparing its performance with that of a broad-based securities index.The information below also illustrates the risks of investing in the Small Cap Fund by showing its highest and lowest quarterly returns.The Small Cap Fund’s past performance, before and after taxes, is not necessarily an indication of how the Small Cap Fund will perform in the future. Calendar Year Total Return During the period shown in the bar chart, the Small Cap Fund’s highest quarterly return was 16.42% for the quarter ended March 31, 2006 and the lowest quarterly return was -3.57% for the quarter ended June 30, 2006. Average Annual Total Returns as of December 31, 2006 Since Inception 1 Year (10/1/04) TCM Small Cap Growth Fund Return Before Taxes 18.78% 23.60% Return After Taxes on Distributions(1) 18.25% 23.23% Return After Taxes on Distributions and Sale of Fund Shares(1), (2) 12.94% 20.36% Russell 2000® Growth Index(3) 13.35% 14.58% (1) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (“IRAs”). (2) The “Return After Taxes on Distributions and Sale of FundShares” may be higher than other return figures because when a capital loss occurs upon redemption of Fund shares, a tax deduction is provided that benefits the investor. (3) The Russell 2000® Growth Index is an unmanaged index representing those Russell Index companies with higher price-to-book ratios and future projected earnings according to the Frank Russell Companies.An investor cannot invest directly in an index. 4 Small-Mid Cap Fund There is no performance information available for the Small-Mid Cap Fund as it had not commenced operations as of the date of this Prospectus. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Funds.For the Small-Mid Cap Fund, the expensesbelow are based on estimated expenses expected to be incurred for the fiscal period ended September 30, 2007. Shareholder Fees(1) (fees paid directly from your investment) TCM Small Cap Growth Fund TCM Small- Mid Cap Growth Fund Maximum Sales Charge (Load) Imposed on Purchases None None Maximum Deferred Sales Charge (Load) None None Redemption Fee(2) 1.00% 1.00% Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 0.80% 0.80% Distribution (12b-1) Fees None None Other Expenses(3) 0.15% 0.34% Acquired Fund Fees & Expenses(4) 0.02% 0.00% Total Annual Fund Operating Expenses 0.97% 1.14% Less:Expense reduction/reimbursement(5) 0.00% 0.19% Net Annual Fund Operating Expenses (Plus Acquired 0.97% 0.95% Fund Fees and Expenses)(5) Example This Example is intended to help you compare the costs of investing in the Funds with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in a Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Fund’s operating expenses remain the same.The one-year figures below are based on a Fund’s net expenses after giving affect to the expense limitation agreement described above.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Small Cap Fund $97 $303 $525 $1,166 Small-Mid Cap Fund $97 $343 * * * Pursuant to SEC rules, these numbers will be provided in future updates after the Small-Mid Cap Fund has 6 months of operating results. 5 (1) You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If a shareholder requests that a redemption be made by wire transfer, currently a $15.00 fee is charged. (2) The redemption fee applies only to those shares that have been held for less than 60 days.The fee is payable to each Fund and is intended to benefit the remaining shareholders by reducing the costs of short-term trading. (3) Other expenses include interest, custodian, transfer agency and other customary operating expenses.However, the Funds do not anticipate incurring interest expense for their current fiscal year. (4) Acquired Fund Fees and Expenses represent the pro rata expense indirectly incurred by the Funds as a result of investing cash in unaffiliated money market funds that have their own expenses.Acquired Fund Fees and Expenses are not used to calculate each Fund’s net asset value and do not correlate to the ratio of Expenses to Average Net Assets found in the “Financial Highlights” section in this Prospectus for the Small Cap Fund.Without the Acquired Fund Fees and Expenses, the Total Annual Operating Expenses for the Small Cap Fund would have been 0.95%. (5) The Advisor has contractually agreed to reduce its fees and/or pay each Fund’s expenses (excluding interest, taxes, Acquired Fund Fees and Expensesand extraordinary expenses) in order to limit the sum of each Fund’s Management Fees and Other Expenses to 0.95% of average net assets (the “Expense Cap”).The Expense Cap will remain in effect for at least the one year period shown in the Example above and may continue thereafter for an indefinite period as determined by the Board.The Advisor is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.For more information on the Expense Cap and the Advisor’s right to any reimbursement, please see “Management of the Funds – Fund Expenses” in this Prospectus. INVESTMENT OBJECTIVE The investment objective of each Fund is to seek long-term capital appreciation. PRINCIPAL INVESTMENT STRATEGIES Under normal market conditions, the Small Cap Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in stocks of small capitalization (“small cap”) companies.The Fund defines small cap companies as those whose market capitalization, at the time of purchase, are consistent with the market capitalizations of companies in the Russell 2000® Index.As of May 31, 2007, the range of market capitalizations of companies in that index was between $41 million and $4.86 billion.Companies whose capitalization rise above this level after purchase continue to be considered small cap companies for purposes of the 80% policy.New purchases of companies that rise above the definition of small cap are not considered small cap companies for purposes of the 80% policy.As of December 31, 2006, the average weighted market cap of the Small Cap Fund and the Russell 2000® Growth Index, the Small Cap Fund’s benchmark, were $1.9 billion and $1.2 billion, respectively. Under normal market conditions, the Small-Mid Cap Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in stocks of small to medium capitalization (“small-mid cap”) companies.The Small-Mid Cap Fund defines small-mid cap companies as those whose market capitalization, at the time of purchase, are between $500 million and $10 billion.Companies whose capitalization rise above this level after purchase continue to be considered small-mid cap companies for purposes of the 80% policy.New purchases of companies that rise above the definition of small-mid cap are not considered small-mid cap companies for purposes of the 80% policy. For both Funds, the Advisor uses fundamental research to identify companies with the potential for superior earnings growth and sustainable valuations.The Advisor’s intensive bottom-up, fundamental research drives stock selection, which the Advisor believes is key to generating excess returns.The investment process utilizes a team-oriented approach, where members of the team leverage the expertise of their colleagues in an environment that facilitates the exchange of ideas and insights.There are four primary steps to the Advisor’s investment process: 6 ● Idea Generation.Investment candidates are first screened for specific growth characteristics regarding revenue and earnings, valuation, and expected price appreciation.The Advisor believes that previously owned companies are a source of ideas that leverages prior experience and knowledge base, and that conferences and meetings with company management offer opportunities to monitor existing holdings and prospect for new ones.In addition, the Advisor observes market trends and focuses research into sectors or industries that are expected to experience superior relative growth.As a result of this process, the investment team identifies candidates for further analysis. ● Research and Analysis.Stock ideas undergo in-depth fundamental and valuation analysis.The Advisor seeks companies with the ability to significantly grow annual revenues and earnings by examining market size, market growth rates, and trends in a company’s market share, margins and expenses.The Advisor focuses on the sustainability of valuations based on a variety of financial metrics, including price-to-earnings, price-to-growth, price-to-sales ratios and cash flow returns.This process is designed to develop confidence in price targets based on earnings and associated risks. ● Portfolio Construction.With a list of high conviction names in place, the investment team then constructs the portfolio based on each Fund’s objectives and guidelines.Sector weightings are monitored versus established parameters compared to each Fund’s benchmark, the Russell 2000® Growth Index for the Small Cap Fund and the Russell 2500® Growth Index for the Small-Mid Cap Fund, and initial position size and maximum weighting for a stock are established. ● Monitoring and Sell Discipline.There is a daily review of the diversification and weighting limits established for the Funds.In addition, the team typically sells a stock when the security exceeds its price target, the original investment thesis is broken, or a better investment idea is generated.It is at this level that the Advisor’s sell discipline and a proprietary quantitative system to identify problem stocks forces a review of poor performers. Most of the assets will be invested in U.S. common stocks the Advisor expects will experience long-term, above average earnings growth.The Funds may also invest in convertible securities (including preferred stock, warrants and debentures), certain options and financial futures contracts (“derivatives”) and ADRs.ADRs evidence ownership of foreign securities, but are traded on domestic exchanges.Each Fund may also invest up to 20% of its net assets in equity securities of foreign issuers when consistent with a Fund’s investment objective. Portfolio Turnover Each Fund is actively managed, which means that the Advisor may frequently buy and sell securities.Frequent trading increases a Fund’s portfolio turnover rate and may increase transaction costs, such as brokerage commissions.Increased transaction costs could detract from a Fund’s performance.Additionally, due to the institutional nature of the shareholders in the Funds, redemption requests could be large.In order to satisfy such redemption requests, a Fund may be forced to sell securities with built in capital gains that will be taxable to taxable shareholders. 7 Fund Closure The Small Cap Fund is closed to investments by most new shareholders.Existing shareholders may continue to make additional investments in the Small Cap Fund, as well as reinvest dividends and capital gains distributions.In addition, an employee benefit plan that is a Small Cap Fund shareholder may continue to buy shares in the ordinary course of such plan’s operations, including purchasing shares for new plan participants.Please see the “How to Purchase Shares” section below for additional information.The Small Cap Fund may impose further restrictions or relax these restrictions by providing shareholders with advance written notice. Based on the Advisor’s analysis of the size of the small and mid cap market, market liquidity, portfolio holdings of the Small-Mid Cap Fund and other accounts of the Advisor, and other issues, the Small-Mid Cap Fund may close to new investors when it reaches an asset size determined by the Advisor to be too large to sustain additional assets.The Advisor will provide shareholders with advance written notice of any closure of the Small-Mid Cap Fund. Temporary Investments Each Fund may hold a portion of its assets in cash or high quality, short-term debt obligations and money market instruments to cover redemptions and unanticipated expenses.There may also be times, when a Fund may depart from its principal investment strategies in response to adverse market, economic or political conditions by investing a substantial portion of its assets in high quality, short-term debt securities or other defensive investments for temporary defensive purposes.During those times, a Fund may not achieve its investment objective and, instead, will focus on preserving your investment.To the extent a Fund uses a money market fund for its cash position, there will be some duplication of expenses because the Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. Changes in Objectives and Policies The objectives, strategies and policies described above may be changed without the approval of a Fund’s shareholders upon a 30-day written notice to shareholders.However, neither Fund will change its investment policy of investing at least 80% of its net assets in companies as suggested by each Fund’s name respectively, without first changing the Fund’s name and providing shareholders with at least a 60-day prior notice. PRINCIPAL RISKS OF INVESTING IN THE FUNDS An investment in the Funds entails certain risks.The Funds cannot guarantee that they will achieve their investment objective.Since the prices of securities that each Fund holds may fluctuate, the value of your investment in that Fund may also fluctuate and you could lose money.It is important that investors closely review and understand these risks before making an investment in a Fund.The principal risks previously summarized under “An Overview of the Funds,” are discussed in more detail below. 8 Management Risk Management risk means that the Advisor’s investment decisions might produce losses or cause a Fund to underperform when compared to other funds with a similar investment goal.Because of management risk, there is no guarantee that a Fund will achieve its investment goal or perform favorably among comparable funds. General Market Risk General market risk is the risk that the market value of a security may fluctuate, sometimes rapidly and unpredictably.These fluctuations may cause a security to be worth less than its original price or less than it was worth at an earlier time.General market risk may affect a single issuer, industry, sector of the economy or the market as a whole. Equity Risk Since the Funds purchase equity securities, they are subject to equity risk.This is the risk that stock prices will fall over short or extended periods of time.Although the stock market has historically outperformed other asset classes over the long term, the stock market tends to move in cycles.Individual stock prices may fluctuate drastically from day-to-day and may underperform other asset classes over an extended period of time.Individual companies may report poor results or be negatively affected by industry and/or economic trends and developments.The prices of securities issued by such companies may suffer a decline in response.These price movements may result from factors affecting individual companies, industries or the securities market as a whole. Growth Stock Risk Growth stocks are stocks of companies believed to have above-average potential for growth in revenue and earnings.Prices of growth stocks may be more sensitive to changes in current or expected earnings than the prices of other stocks.Growth stocks may not perform as well as value stocks or the stock market in general. Technology Company Risk Each Fund may at times invest a significant amount of its assets (more than 25%) in technology companies, representing various unrelated technology industries.Although technology companies are found among a broad range of industries, they often face unusually high price volatility and losses can be significant.Technology companies may be significantly affected by falling prices and profits and intense competition.In addition, the rate of technological change for technology companies is generally higher than for other companies, often requiring extensive and sustained investment in research and development, and exposing such companies to the risk of rapid product obsolescence.If a company does not perform as expected, the price of its stock could decline significantly.To the extent that a Fund makes investments in such companies, its share price is likely to be more volatile.The potential for wide variations in performance is based on the special risks described above that are common to technology companies. Foreign Securities Risk Foreign securities are subject to special risks. Foreign markets can be extremely volatile.Fluctuations in currency exchange rates may impact the value of foreign securities without a change in the intrinsic value of those securities.The liquidity of foreign securities may be more limited than that of domestic securities, which means that a Fund may, at times, be unable to sell foreign securities at desirable prices. Brokerage commissions, custodial fees and other fees are generally higher for foreign investments.In addition, foreign governments may impose withholding taxes that would reduce the amount of income and capital gains available to distribute to shareholders.Other risks include: possible delays in the settlement of transactions or in the notification of income; less publicly available information about foreign companies; the impact of political, social or diplomatic events; possible seizure, expropriation or nationalization of the company or its assets; and possible imposition of currency exchange controls. 9 Small and Medium Size Company Risk Investments in smaller and medium size companies may be speculative and volatile and involve greater risks than are customarily associated with larger companies.Many small to medium companies are more vulnerable than larger companies to adverse business or economic developments.Securities of these types of companies may have limited liquidity and their prices may be more volatile.They may have limited product lines, markets or financial resources.New and improved products or methods of development may have a substantial impact on the earnings and revenues of such companies.Any such positive or negative developments could have a corresponding positive or negative impact on the value of their shares.You should expect that a Fund’s shares will be more volatile than a fund that invests exclusively in large-capitalization companies. PORTFOLIO HOLDINGS INFORMATION The Funds’ portfolio holdings are disclosed quarterly within 60 days of the end of each fiscal quarter, in the Annual and Semi-Annual Report to Fund shareholders, and in quarterly holdings reports on Form N-Q.In addition, each Fund discloses its top ten quarter-end portfolio holdings and certain other portfolio characteristics on the Funds’ website at www.tyghcap.com within 10 business days after the calendar quarter-end and its complete calendar quarter-end holdings with a 30 day lag.The calendar quarter-end portfolio holdings for a Fund will remain posted on the website until updated with the next required regulatory filing with the Securities and Exchange Commission (“SEC”).Portfolio holdings information posted on the Funds’ website may be separately provided to any person commencing the day after it is first published on the website.A complete description of the Funds’ policies and procedures with respect to the disclosure of portfolio holdings is available in the Funds’ Statement of Additional Information (“SAI”). MANAGEMENT OF THE FUNDS Investment Advisor Tygh Capital Management, Inc. is the investment advisor to the Funds.The Advisor is located at 1ifth Avenue, Suite 2100, Portland, Oregon 97204.The Advisor was founded in 2004 and serves as investment advisor primarily to institutional clients, managing private accounts using an investment strategy similar to that of the Funds.As of March 31, 2007, the Advisor managed approximately $2.96 billion in assets.Under separate investment advisory agreements, each Fund compensates the Advisor for its investment advisory services at the annual rate of 0.80% of the Fund’s average daily net assets, payable on a monthly basis.For the fiscal year ended September 30, 2006, the Advisor received net management fees as a percentage of average daily net assets of 0.80% from the Small Cap Fund. The Advisor manages the Funds’ investments and business affairs subject to the supervision of the Board.The Advisor manages the Funds in accordance with their investment objectives and policies, makes decisions with respect to, and places orders for, all purchases and sales of portfolio securities.The Advisor also maintains related records for the Funds. 10 A discussion regarding the basis for the Board’s approval of the Small Cap Fund’s investment advisory agreement with the Advisor is available in its Annual Report to shareholders for the most recent period ended September 30.A discussion regarding the basis for the Board’s approval of the Small-Mid Cap Fund’s investment advisory agreement with the Advisor will be available in the Annual Report to shareholders for the period ended September 30, 2007. Fund Expenses The Funds are responsible for their own operating expenses.The Advisor has contractually agreed to reduce its fees and/or pay expenses of each Fund to ensure that the sum of a Fund’s Management Fees and Other Expenses (see “Fees and Expenses” in this Prospectus) (excluding interest, taxes, Acquired Fund Fees and Expenses and extraordinary expenses) will not exceed 0.95% of the Fund’s average daily net assets (the “Expense Cap”).Any reduction in advisory fees or payment of expenses made by the Advisor is subject to reimbursement by a Fund, if requested by the Advisor, and the Board approves such reimbursement.This reimbursement may be requested by the Advisor if the aggregate amount actually paid by a Fund toward operating expenses for such fiscal year (taking into account any reimbursements) does not exceed the Expense Cap.The Advisor is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years. The Funds must pay their current ordinary operating expenses before the Advisor is entitled to any reimbursement of fees and/or expenses.In addition, any such reimbursement from a Fund to the Advisor will be subject to the applicable limitation on Fund expenses. Portfolio Manager Richard J. Johnson, CFA, Chief Investment Officer of the Advisor and Portfolio Manager of each Fund since its inception, is primarily responsible for the Funds’ investment decisions and supervises the Advisor’s investment process and personnel.Prior to founding the Advisor in 2004, Mr. Johnson held various executive investment positions at Columbia Management Advisors, Inc. (1994-2004) and was a portfolio manager and analyst for Provident Investment Counsel (1990-1994). Mr. Johnson graduated cum laude from Occidental College in 1980 and earned his M.B.A. from the Anderson Graduate School of Management at UCLA in 1990. The SAI provides additional information about the portfolio manager’s compensation, other accounts he manages and his ownership of Fund shares. Mr.Johnson’s Prior Record Mr.Johnson was the portfolio manager for the Columbia Small Cap Growth Fund (formerly the Columbia Small Cap Fund) (the “Columbia Fund”) from its inception on October1,1996 through June 30, 2004.On June 30, 2004, the Columbia Fund had $708million in net assets.As disclosed in the prospectus for the Columbia Fund for the periods presented in the table below, Mr. Johnson was the portfolio manager for the Columbia Fund.As the portfolio manager, Mr. Johnson had full discretionary authority over the selection of investments for, and was primarily responsible for the day-to-day management of, the Columbia Fund through June 30, 2004.Mr. Johnson has the same level of authority and responsibility with respect to the Funds as the Columbia Fund. 11 The performance data below is for the Columbia Fund and is not the performance results for the TCM Small Cap Growth Fund or TCM Small-Mid Cap Growth Fund. The average annual total returns for the one-year and five-year periods ended June 30,2004, and for the entire period during which Mr.Johnson managed the Columbia Fund compared with the performance of the Russell 2000® and Russell 2000® Growth Index were: July 1, 2003 to June 30, 2004 July 1, 1999 to June 30, 2004 October 1, 1996 to June 30, 2004 Columbia Small Cap Growth Fund(1) Return Before Taxes 23.71% 8.91% 11.98% Russell 2000® Index(2) 33.37% 6.63% 8.56%(4) Russell 2000® Growth Index(3) 31.55% -0.45% 3.07%(4) (1) The inception date of the Columbia Fund was October 1, 1996.Please note that in March 2002, the Columbia Fund closed to new investors.Figures in the table reflect the actual sales load and actual fees and expenses that were incurred by the Columbia Fund for the periods shown. (2) The Russell 2000® Index is an unmanaged index generally considered representative of the market for small domestic stocks. (3) The Russell 2000® Growth Index is an unmanaged index representing those Russell Index companies with higher price-to-book ratios and future projected earnings according to the Frank Russell Companies.An investor cannot invest directly in an index (4) The inception date for the indices is October 1, 1996. Historical performance of the Columbia Fund is not indicative of future performance of the Funds.Although the Small Cap Fund and the Columbia Fund have substantially similar investment objectives, policies, and strategies, the Columbia Fund is a separate fund.Share prices and investment returns will fluctuate reflecting market conditions, as well as changes in company-specific fundamentals of portfolio securities. SHAREHOLDER INFORMATION Pricing of Fund Shares A Fund’s share price is known as its net asset value (“NAV”).The NAV is determined by dividing the value of a Fund’s securities, cash and other assets, minus all expenses and liabilities, by the number of shares outstanding (assets – liabilities / number of shares NAV).The NAV takes into account the expenses and fees of a Fund, including management, administration and other fees, which are accrued daily.A Fund’s share price is calculated as of the close of regular trading (generally 4:00 p.m., Eastern time) on each day that the New York Stock Exchange (“NYSE”) is open for business. All shareholders transaction orders received in good form (as described below under “How to Purchase Shares”) by the Funds’ transfer agent, U.S. Bancorp Fund Services, LLC (“USBFS”), or an authorized financial intermediary by the close of regular trading on the NYSE will be processed at that day’s NAV.Transaction orders received after the close of regular trading on the NYSE will receive the next day’s NAV.A Fund does not determine the NAV of its shares on any day when the NYSE is not open for trading, such as weekends and certain national holidays as disclosed in the SAI (even if there is sufficient trading in its portfolio securities on such days to materially affect the NAV per share).In certain cases, fair value determinations may be made as described below under procedures as adopted by the Board. 12 Fair Value Pricing Occasionally, events affecting the value of foreign securities or other securities held by a Fund occur when regular trading on foreign or other exchanges is closed, but before trading on the NYSE is closed.Fair value determinations are then made in good faith in accordance with procedures adopted by the Board.Generally, the fair value of a portfolio security or other asset shall be the amount that the owner of the security or asset might reasonably expect to receive upon its current sale. Attempts to determine the fair value of securities introduce an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, a Fund will compare the new market quotation to the fair value price to evaluate the effectiveness of its fair valuation.If any significant discrepancies are found, the Trust may adjust its fair valuation procedures. How to Purchase Shares Small Cap Fund. The Small Cap Fund is closed to investments by most new shareholders.You may open an account in the Small Cap Fund, with a minimum initial investment as listed in the table below if you meet one or more of the following criteria and, in the judgment of the Advisor, your investment in the Small Cap Fund would not adversely affect its ability to manage the Small Cap Fund effectively: ● You are an existing shareholder of the Small Cap Fund as of January 5, 2007, (in your own name or as a beneficial owner of shares held in someone else’s name); ● You are transferring or “rolling over” your Small Cap Fund investment into an IRA from an employee benefit plan through which you held shares of the Small Cap Fund; ● Your employee benefit plan is sponsored by an organization (or an affiliate of that organization) that also sponsors another employee benefit plan that is an existing shareholder of the Small Cap Fund as of January 5, 2007; ● You or an immediate family member are an officer or trustee of the Trust, or an employee of the Advisor (immediate family is defined as a parent, child, spouse, domestic partner, sibling, step or adopted relationships, grandparent, grandchild and UTMA accounts naming qualifying persons); ● You are a client of the Advisor or are a client of a consultant that has a business relationship with the Advisor (or an affiliate of that organization); or ● You are an advisory client of a financial advisor or a financial planner who has at least $1,000,000 of client assets invested in the Small Cap Fund at the time of your application (or an affiliate of that organization). 13 Minimum Investment To Open Your Account To Add to Your Account $100,000 $2,500 These minimums can be changed or waived by the Advisor at any time. Shareholders will be given at least a 30-day notice of any change in the minimum dollar amount of subsequent investments. Small-Mid Cap Fund. You may open a new Small-Mid Cap Fund account with a minimum initial investment as listed in the table above. Both Funds. You may purchase shares of either Fund by completing an Account Application.Your order will not be accepted until the completed Account Application is received by a Fund or USBFS.Account Applications will not be accepted unless they are accompanied by payment in U.S. dollars, drawn on a U.S. financial institution.The Funds will not accept payment in cash, money orders and cashier’s checks, unless the cashier’s check is in excess of $10,000.In addition, to prevent check fraud, the Funds will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Funds are unable to accept post-dated checks, post-dated on-line bill pay checks or any conditional order or payment.If any payment is returned for any reason, a $25 fee will be assessed against your account.You will also be responsible for any losses suffered by a Fund as a result.The Funds do not issue share certificates.Each Fund reserves the right to reject any purchase in whole or in part. If a Fund does not have a reasonable belief of the identity of a shareholder, the account will be rejected or you will not be allowed to perform a transaction on the account until such information is received.Each Fund also reserves the right to close the account within five business days if clarifying information/documentation is not received. Shares of the Funds have not been registered for sale outside of the United States.The Funds generally do not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. Patriot Act The USA PATRIOT Act of 2001 requires financial institutions, including the Funds, to adopt certain policies and programs to prevent money laundering activities, including procedures to verify the identity of customers opening new accounts.When completing a new Account Application, you will be required to supply your full name, date of birth, social security number and permanent street address to assist in verifying your identity.Mailing addresses containing only a P.O. Box will not be accepted.Until such verification is made, the Funds may temporarily limit additional share purchases.In addition, the Funds may limit additional share purchases or close an account if it is unable to verify a shareholder’s identity.As required by law, the Funds may employ various procedures, such as comparing the information to fraud databases or requesting additional information or documentation from you, to ensure that the information supplied by you is correct. 14 Purchase by Mail To purchase a Fund’s shares by mail, simply complete and sign the Account Application and mail it, along with a check made payable to the applicable fund to: Regular Mail [Name of Fund] c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI53201-0701 Overnight Delivery [Name of Fund] c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, Third Floor Milwaukee, WI53202-5207 Note:The Funds do not consider the U.S. Postal Service or other independent delivery services to be their agents. Purchase by Telephone If you have completed the “Telephone Purchase Authorization” section of the Account Application, and your account has been open for at least 15 days, you may purchase additional shares by telephoning the Funds toll free at (800) 536-3230.Telephone orders will be accepted via electronic funds transfer from your pre-designated bank account through the Automated Clearing House (“ACH”) network.You must have banking information established on your account prior to making a purchase.Only bank accounts held at domestic institutions that are ACH members may be used for telephone transactions.If your order is received prior to 4:00 p.m., Eastern time, shares will be purchased at the NAV next calculated.For security reasons, requests by telephone will be recorded.You may not make your initial purchase of a Fund’s shares by telephone. Purchase by Wire; Initial Investment If you are making an initial investment in a Fund, before you wire funds, please contact the Funds by phone to make arrangements with a telephone service representative to submit your completed Account Application via mail, overnight delivery or facsimile.Upon receipt of your completed Account Application, your account will be established and a service representative will contact you within 24 hours to provide you with an account number and wiring instructions. You may then instruct your bank to initiate the wire.Prior to sending the wire, please call the Funds at (800) 536-3230 to advise them of the wire and to ensure proper credit upon receipt.Your bank must include both the Fund’s name and your name so that your wire can be correctly applied. Subsequent Investments If you are making a subsequent purchase, your bank should wire funds as indicated below.Before each wire purchase, please contact the Funds to advise of your intent to wire funds.This will ensure prompt and accurate credit upon receipt of your wire.It is essential that your bank include the name of the Fund and your account number in all wire instructions.If you have questions about how to invest by wire, you may call the Funds.Your bank may charge you a fee for sending a wire to a Fund. Your bank should transmit funds by wire to: Wire to: U.S. Bank, N.A. ABA Number: 075000022 Credit: U.S. Bancorp Fund Services, LLC Account: 112-952-137 Further Credit: [Name of Fund] (Shareholder Name/Account Registration) (Shareholder Account Number) 15 Wired funds must be received prior to 4:00 p.m., Eastern time, to be eligible for same day pricing.Neither the Funds nor U.S. Bank, N.A., the Funds’ custodian, is responsible for the consequences of delays resulting from the banking or Federal Reserve wire system or from incomplete wiring instructions.If you have questions about how to invest by wire, you may call the Funds. Through a Financial Intermediary You may be able to buy and sell shares of each Fund through financial intermediaries and their agents (collectively, “Financial Intermediaries”).Your order will be priced at the applicable Fund’s NAV next computed after it is received by a Financial Intermediary and accepted by the Fund.A Financial Intermediary may hold your shares in an omnibus account in the Financial Intermediary’s name and the Financial Intermediary may maintain your individual ownership records.A Fund may pay the Financial Intermediary for maintaining individual ownership records as well as providing other shareholder services.Financial intermediaries may charge fees for the services they provide to you in connection with processing your transaction order or maintaining your account with them.Financial Intermediaries are responsible for placing your order correctly and promptly with a Fund, forwarding payment promptly, as well as ensuring that you receive copies of the Funds’ Prospectus.A Fund may enter into arrangements with certain Financial Intermediaries whereby such Financial Intermediaries are authorized to accept your order on behalf of the Fund.If you transmit your order to these Financial Intermediaries before close of regular trading (generally 4:00 p.m., Eastern time) on each day that the NYSE is open for business, your order will be priced at a Fund’s NAV next computed after it is received by the Financial Intermediary.Investors should check with their Financial Intermediary to determine if it is subject to these arrangements. How to Redeem Shares In general, orders to sell or “redeem” shares may be placed either directly with the Funds or with the same Financial Intermediary that placed the original purchase order in accordance with the procedures established by that Financial Intermediary.Your financial institution is responsible for sending your order to USBFS and for crediting your account with the proceeds.You may redeem part or all of a Fund’s shares on any business day that the Fund calculates its NAV.To redeem shares with a Fund, you must contact the Fund either by mail or by phone to place a redemption order.You should request your redemption prior to market close to obtain that day’s closing NAV.Redemption requests received after the close of the NYSE will be treated as though received on the next business day. By Mail You may redeem a Fund’s shares by simply sending a written request to the Fund.Please provide the Fund’s name, your name, account number and state the number of shares or dollar amount you would like redeemed.The letter should be signed by all shareholders whose names appear on the account registration.Redemption requests will not become effective until all documents have been received in good form by a Fund.Additional documents are required for certain types of shareholders, such as corporations, partnerships, executors, trustees, administrators, or guardians (i.e., corporate resolutions, or trust documents indicating proper authorization).Shareholders should contact the Funds for further information concerning documentation required for redemption of Fund shares. 16 Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to 10% withholding. You should send your redemption request to: Regular Mail Overnight Delivery [Name of Fund] [Name of Fund] c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 E. Michigan Street, Third Floor Milwaukee, WI53201-0701 Milwaukee, WI53202-5207 Note: The Funds do not consider the U.S. Postal Service or other independent delivery services to be their agents. By Telephone or Wire You may redeem a Fund’s shares by telephone by completing the “Redemption by Telephone” portion of the Account Application.You may also request telephone redemption privileges after your account is opened by calling the Funds at (800) 536-3230.If you have a retirement account, you may not redeem shares by telephone.You may have difficulties in making a telephone redemption during periods of abnormal market activity.If this occurs, you may make your redemption request in writing. You may redeem shares for amounts up to $50,000, but with a minimum of $2,500, by calling the Funds at (800) 536-3230 prior to the close of trading on the NYSE, generally 4:00 p.m., Eastern time.Redemption proceeds will be sent on the next business day to the mailing address that appears on a Fund’s records.Per your request, redemption proceeds may be wired or may be sent by electronic funds transfer via the ACH network to your pre-designated bank account.The minimum amount that may be wired is $2,500.There is a $15 wire charge per wire which will be deducted from your account balance on dollar specific trades as well as from the proceeds on complete redemptions and share specific trades.You will not incur any charge when proceeds are sent via the ACH network; however, most transfers require two days to receive credit.Telephone redemptions cannot be made if you notify USBFS of a change of address within 15 days before the redemption request. Prior to executing instructions received to redeem shares by telephone, the Funds will use reasonable procedures to confirm that the telephone instructions are genuine.The telephone call may be recorded and the caller may be asked to verify certain personal identification information.If the Funds or their agents follow these procedures, they cannot be held liable for any loss, expense, or cost arising out of any telephone redemption request that is reasonably believed to be genuine.This includes any fraudulent or unauthorized request.The Funds may change, modify or terminate these privileges at any time upon at least a 60-day notice to shareholders. 17 Through a Financial Intermediary You may redeem a Fund’s shares through your authorized Financial Intermediary.Redemptions made through a Financial Intermediary may be subject to procedures established by that institution.Your Financial Intermediary is responsible for sending your order to a Fund and for crediting your account with the proceeds.For redemption through Financial Intermediaries, orders will be processed at the NAV per share next effective after receipt of the order.Please keep in mind that your Financial Intermediary may charge additional fees for its services. Systematic Withdrawal Program As another convenience, you may redeem a Fund’s shares through the Funds’
